Exhibit 10.13

 

[g362382kii001.jpg]

1345 AVENUE OF THE AMERICAS

46TH FLOOR

NEW YORK, NY 10105

TEL 212 798-6100

 

December 2, 2009

 

VIA FACSIMILE AND OVERNIGHT MAIL

 

SUMMIT ALTERNATIVE INVESTMENTS,
LLC

50 West Liberty Street, Suite 980

Reno, Nevada 89501

 

SUMMIT CONSUMER RECEIVABLES
FUND, L.P.

50 West Liberty Street, Suite 980

Reno, Nevada 89501

 

SSPE, LLC

50 West Liberty Street, Suite 980

Reno, Nevada 89501

Attention: Eric J. Gangloff

 

SSPE INVESTMENT TRUST I

50 West Liberty Street, Suite 980

Reno, Nevada 89501

 

CLST ASSET TRUST II

815 E. Market Street

Akron, Ohio 44305

 

Re: Notice of Default and Servicer Default

 

Ladies and Gentlemen:

 

Reference is made herein to that certain Second Amended and Restated Revolving
Credit Agreement, dated as of December 10, 2008 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among CLST Asset Trust II, a Delaware statutory trust, as a borrower (“Trust
II”), SSPE Investment Trust I, a Delaware statutory trust, as a borrower (“Trust
I”), SSPE, LLC, a Delaware limited liability company, as a borrower (the “LLC
Borrower” and, together with Trust I and Trust II, the “Borrowers”), Summit
Consumer Receivables Fund, L.P., a Delaware limited partnership, as the
originator (the “Originator”) and as a guarantor, Summit Alternative
Investments, LLC, a Nevada limited liability company, as the servicer (the
“Servicer”), Eric J. Gangloff, as a guarantor, the Lenders party thereto,
Fortress Credit Corp. (“Fortress”), as the administrative agent for the Lenders
(in such capacity, the

 

--------------------------------------------------------------------------------


 

“Administrative Agent”), U.S. Bank National Association, as the Collateral
Custodian and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services), as the Backup Servicer. Capitalized terms used herein but not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

 

We hereby call to your attention that a Servicer Default has occurred and is
continuing pursuant to Section 6.12(h) of the Credit Agreement as a result of a
Material Adverse Effect with respect to the Servicer. In particular, the event
giving rise to the Material Adverse Effect is the failure of Fair Finance
Company, in its capacity as a Sub-Servicer, to perform its servicing duties with
respect to that portion of the Receivables portfolio for which it has been
retained as Sub-Servicer under its Sub-Servicing Agreement as a result of the
ongoing federal investigation of each of Timothy Durham and Fair Finance
Company. Since Summit Alternative Investments, LLC does not actively service the
referenced Receivables, the consequence of this event is that there is no entity
performing the primary “Servicer” functions set forth in the Credit Agreement.
As you are aware, a Servicer Default gives rise to an Event of Default pursuant
to Section 10.1(g) of the Credit Agreement.

 

Under the terms of the Credit Agreement and the other Transaction Documents, the
existence of such an Event of Default entitles the Administrative Agent, for the
benefit of the Lenders, to exercise any and all of the rights and remedies
provided in the Credit Agreement, the Securities Account Control Agreement and
other Transaction Documents as set forth therein and/or as provided for under
applicable law, including without limitation, declaring the Variable Funding
Notes to be immediately due and payable in full without presentment, demand,
protest or notice of any kind and enforcing all rights and remedies with respect
to the Collateral.

 

The Administrative Agent and the Lenders have reserved, and continue to reserve,
their rights to, at any time, take any and all actions, and exercise any and all
rights, powers, privileges and remedies authorized or permitted under the Credit
Agreement, the Securities Account Control Agreement or any other Transaction
Document and/or applicable law, at any time in its sole and absolute discretion.
No delay by the Administrative Agent or the Lenders in the exercise of any
right, power, privilege or remedy against the Borrowers or against any
Collateral shall constitute or be deemed a waiver of any such right, power,
privilege or remedy, each of which is and shall be expressly reserved.
Furthermore, any prior or current discussions (oral and written) or course of
conduct between Fortress, on the one hand, and any Borrower, the Originator, the
Servicer or any Guarantor, on the other hand, is not and has not been intended
to constitute a waiver of any such rights, powers, privileges or remedies, or an
amendment of the Credit Agreement, the Securities Account Control Agreement or
any other Transaction Document.

 

Notwithstanding the foregoing, Fortress, as it continues to evaluate the
situation, expects and requires each Borrower, the Servicer and the Originator
each to timely comply with its respective duties and obligations under the
provisions of the Credit Agreement and the other Transaction Documents.

 

Should you have any questions concerning the above, please contact DeWayne Chin
at (212) 515-4659.

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FORTRESS CREDIT CORP.

 

 

 

 

 

By:

/s/ Constantine M. Dakolias

 

Name:

CONSTANTINE M. DAKOLIAS

 

Title:

PRESIDENT

 

3

--------------------------------------------------------------------------------